Citation Nr: 1643294	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel 



INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from May 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable evaluation for the Veteran's bilateral hearing loss disability.  The Veteran timely appealed that decision. 


REMAND

In his May 2013 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in July 2016.  The Veteran was sent two notification letters informing him of his scheduled hearing date in June 2016.  In a June 30, 2016, letter, the Veteran requested that his hearing be rescheduled for later in the month, or if necessary, later in the year as he was unable to attend his scheduled hearing.  There is no indication from the record that the Veteran's hearing has been rescheduled per his request.  Because travel board and videoconference hearings before the Board are scheduled by the RO, a remand is required.  38 C.F.R. § 20.704 (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge and notify him and his representative of the date, time, and location of the hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




